The “Findings, Rulings and Order for Decree” of the Land Court requiring reformation of a mortgage deed on the ground of mutual mistake, but subject to the right of the defendant trustee in bankruptcy of Samuel S. Crescione, an original mortgagor (see Section 70[c] [3] of the Bankruptcy Act, 11 U.S.C. § 110[c][3][1970]), were correct and a proper basis for the judgment which was entered. It is unnecessary to repeat the Land Court’s careful analysis and discussion. See also Hillside Co-op. Bank v. Cavanaugh, 232 Mass. 157, 161 (1919); In re Cobb, 14 F. Supp. 465 (E.D. Mich. 1936). The plaintiff, a successor to the original mortgagee who had foreclosed the mortgage, is not entitled to a more favorable judgment; and the defendants do not complain of its form or scope. Compare Hillside Co-op. Bank v. Cavanaugh, supra.

Judgment affirmed.